DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention II in the reply filed on 1/4/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-10 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/4/2022.
Claims 1-10 and 22 stand canceled by applicant in the 1/4/2022 response.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 15, 17, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delfer (US 9751112).
Delfer discloses a method for forming an envelope, the method comprising: providing an envelope blank comprising a front panel formed from a printable material, the front panel comprising an inside surface and one or more apertures through the front panel, the one or more apertures defining one or more windows having a plurality of window edges (see Fig. 9, col. 9, ll. 57-col. 10, ll. 6); and coupling one or more opaque inset panels to the inside surface of the front panel, the one or more opaque inset panels being positioned on the inside surface of the front panel such that an opaque inset panel of the one or more opaque inset panels covers each of the one or more apertures such that the one or more apertures through the front panel ar
Delfer further discloses a flux of moisture and dust from an outside surface of the front panel to the inside surface of the front panel is less than a flux threshold (functional recitation); the front panel further comprises an outside surface, and wherein the one or more opaque inset panels comprise a front surface and a back surface, the one or more opaque inset panels coupled to the inside surface of the front panel such that a portion .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delfer (US 9751112) as applied to claim 11 above, and further in view of Mehta et al. (US 5648143, hereinafter ‘Mehta’).
Delfer discloses all limitations of the claim(S) as detailed above and further including adhering the patch to the envelope except does not expressly disclose the step of disposing an adhesive as claimed.

At the time of the invention, it would have been obvious to a person having ordinary skill in the art to use adhesive as taught by Mehta to attach the window cover panel taught by Delfer, light of Delfer specifically teaching adhering the panel.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use adhesive as taught by Mehta to attach the Delfer window cover panel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Delfer as modified above further results in a device wherein the adhesive comprises one of a back gum, a seam gum, a glue, an epoxy, a fugitive glue, a resin, a dextrin-containing adhesive, a fastening2 of 8LEGAL02/41323454v1Appl No.: 16/811,277 Reply to Restriction Requirement of November 16, 2021Amendment dated January 4, 2022agent, a sealing agent, a water-soluble adhesive, a polymer, a cross-linking agent, an ethylene vinyl acetate copolymer, a polyvinyl alcohol, starches, animal glues, and mixtures thereof (Mehta; col. 5, ll. 1-12).  

Claims 14, 27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delfer (US 9751112) as applied to claim 11 above, and further in view of Jobe (US 2018/0162597).

However, Jobe teaches constructing an envelope out of a waterproof (hydrophobic) film instead of paper (para 0032).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to construct the envelope as taught by Delfer out of waterproof material as taught by Jobe, in order to make the envelope compostable as taught by Jobe (para 0032).

Claims 16, 18, and 19, 23-26, 28-29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delfer (US 9751112).
Delfer discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular window overlap amount, specific optical brightness of the materials, or number of apertures and panels as claimed.
However, it is noted that varying the size or dimensions or qualities or quantities of different components has long been known in the art since prior to the invention by applicant.
It would have been an obvious matter of design choice to overlap the window film by 0.9mm to 1.1 inch, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the specific optical brightness as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delfer (US 9751112) as applied to claim 28 above, and further in view of Miller et al. (US 2014/0183251, hereinafter ‘Miller’).
Delfer as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular folding steps as claimed.
However, Miller teaches a similar envelope formed by folding at least some of the back panel portions about one or more edges of the front panel in a direction opposite that of the outer surface of the front panel, and adhesively coupling the at least some of the back panel portions together to define an inner volume of the envelope (para 0036, para 0044); the envelope blank further comprises a sealing portion (40), the method further comprising: disposing one or more mailing materials into the inner volume of the envelope; folding the sealing portion of the envelope blank about one or more 
Because Delfer as modified above and Miller both teach envelope structures, it would have been obvious to one of ordinary skill in the art to substitute the flap folding and adhering structure taught by Miller for the envelope structure taught by Delfer as modified above to achieve the predictable result of forming an envelope for mailing documents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
March 17, 2022